Order filed November 2, 2017




                                                 In The


            Eleventh Court of Appeals
                                             __________

                                      No. 11-17-00200-CV
                                          __________

                    IN THE INTEREST OF L.R.R., A CHILD


                         On Appeal from the County Court at Law
                                 Midland County, Texas
                            Trial Court Cause No. FM 60,640


                                               ORDER
        This parental termination appeal has become unduly stalled due to the failure
of Trina Talbott Finnell, the court reporter for the Midland County Court at Law, to
prepare and file in this court the supplemental reporter’s record.1 The reporter’s
record from the trial on the merits was timely filed by court reporter Cathy Cummins.
However, Finnell was the court reporter at a subsequent hearing regarding the
parents’ entitlement to a de novo jury trial. According to the parents’ attorneys, at
the end of the September 27, 2017 hearing, they requested that Finnell prepare the

        1
         This appeal is accelerated, and so far as reasonably possible, this court must ensure that the appeal
is brought to final disposition within 180 days of the date the notice of appeal was filed. See TEX. R.
APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).
reporter’s record. Finnell refused to prepare the record from that hearing until she
is paid for doing so. The father’s attorney explained to Finnell that the trial court
determined the parents to be indigent and that, therefore, the parents are entitled to
have the record prepared at no cost to them.
      The parents’ attorneys are correct. Because the parents are indigent, they
“cannot be required to pay costs,” including “fees charged by the clerk or court
reporter for preparation of the appellate record.” TEX. R. CIV. P. 145(a), (c); see also
TEX. R. APP. P. 35.3(b).
      By this order, Trina Talbott Finnell is ORDERED to file the supplemental
reporter’s record in this cause on or before 5:00 p.m. on Monday, November 13,
2017. Furthermore, because this is an appeal in a parental termination case, the trial
court shall direct Finnell “to immediately commence the preparation of the reporter’s
record” or “arrange for a substitute reporter, if necessary.”         TEX. R. APP. P.
28.4(b)(1).


                                                      PER CURIAM


November 2, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2